350 S.W.3d 488 (2011)
Daniel TAFT, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73018.
Missouri Court of Appeals, Western District.
October 18, 2011.
Ruth Sanders, Kansas City, MO, for Appellant.
*489 Dora A. Fichter, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Daniel Taft appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).